                                  District Judge Daybook Entry

           United States District Court - Southern District of West Virginia at Charleston
 Date: 8/24/2020                                                         Case Number            2:20-cv-00526

 Case Style                   Wilson vs. Justice
 Type of hearing              Preliminary Injunction Hearing
 Before the honorable: 2515-Johnston
 Court Reporter               Ayme Cochran                               Courtroom Deputy Staci Wilson
 Attorney(s) for the Plaintiff or Government
 John Balenovich
 Attorney(s) for the Defendant(s)
 Curtis Capehart,Thomas Lampman
 Law Clerk                    Laura Hoffman
 Probation Officer

                                                       Court Times

  Start Time       Stop Time                                         Court Time Description

    1:36 PM          2:40 PM                                    Non-Trial Time/Uncontested Time


    3:32 PM          4:01 PM                                    Non-Trial Time/Uncontested Time


Non-Trial Time/Uncontested Time 01:33


                                                      Courtroom Notes

Scheduled Start: 1:30 p.m.
Actual Start: 1:36 p.m.

Plainitff present in person and by counsels. Court hears argument on motion for preliminary injunction.

Court recessed: 2:40 p.m.
Court reconvened: 3:32 p.m.

Court DENIES motion.

Court recessed: 4:01 p.m.
